DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 and 18 have been considered but are moot in view of the new ground of rejection which is necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0180014 A1 to Noda et al in view of U.S. Patent 6,380,880 to Bidermann.
With respect to claim 1 Noda discloses, in Fig. 1-14, an image sensor (abstract) comprising: a pixel unit (01) including a plurality of first pixel blocks each of which includes a plurality of first pixels shielded from light (OB pixels) and a plurality of second pixel blocks each of which includes a plurality of second pixels that are not shielded from light (effective pixels) (Fig. 1 and 7 and paragraph 32 and 54; where what creates a “block” is not claimed and could be interpreted as many possible interpretations such 
Noda also discloses that the readout signals are processed by analog-to-digital conversion (paragraph 66).  However, Noda does not expressly disclose a plurality of first readout circuits each provided for each of the plurality of first pixel blocks, and including an analog-to-digital (A/D) converter; a plurality of second readout circuits each provided for each of the plurality of second pixel blocks, and including an A/D converter which are used for their corresponding first readout operation and second readout operation.
However, in analogous art, Bidermann teaches, in Fig. 1-8, a digital image sensor, which a has an array of imaging pixels, and where the ADC circuit is provided within the sensor array and connected to multiple pixels (pixel blocks) (abstract); and where it can be seen that the pixel blocks comprise groups of four pixels (Fig. 2), but other numbers could be used (column 3 line 66 through column 4 line 15).  Therefore, Bidermann teaches a plurality of first readout circuits each provided for each of the plurality of first pixel blocks, and including an analog-to-digital (A/D) converter; a plurality of second readout circuits each provided for each of the plurality of second 
With respect to claim 3 Noda further discloses wherein a number of first pixels included in each of the first pixel blocks is smaller than a number of second pixels included in each of the second pixel blocks (Fig. 1 and paragraph 32; where there are more effective pixels then OB pixels provided).
With respect to claim 5 Noda further discloses wherein the controller performs control so as to end the first readout operations of pixel signals from all of the first pixels included in each of the plurality of first pixel blocks before the second readout operations start (Fig. 2).
With respect to claim 6 Noda further discloses wherein the controller matches accumulation periods of charges of the plurality of first pixels and the plurality of second pixels by starting accumulation operations of charges of the plurality of first pixels and the plurality of second pixels at different times (paragraph 35).
With respect to claim 7 Noda further discloses the image sensor according to claim 1, wherein the plurality of first pixel blocks are arranged in a periphery portion of the plurality of second pixel blocks (Fig. 1).
With respect to claim 8 Noda further discloses wherein the controller controls the first readout operations of pixel signals from the predetermined portion of the first pixels 
With respect to claim 9 Noda further discloses wherein the plurality of first pixel blocks are arranged in a long side portion and a short side portion of an area made up of the plurality of second pixel blocks (Fig. 1), and the controller controls the first readout operations of pixel signals from all of the first pixels included in each of the first pixel blocks arranged in the long side portion to be performed before the second readout operations starts and the controls the first readout operations of pixel signals of all of the first pixels included in each of the first pixel blocks arranged in the short side portion to be performed in parallel with the second readout operations (Fig. 2).
With respect to claim 10 Noda further discloses in the background that “generally” the OB regions are averaged and used by an OB clamping circuit (i.e. a corrector) to correct pixels signals.
However, Noda never explicitly says this general practice is what they implement with their image sensor and remains silent to any specific use for the OB pixels outside of using the side OB pixels to correct row offsets (paragraph 33).  That is, Noda in view of Bidermann does not expressly disclose a corrector that corrects a black level based on pixel signals read out from the plurality of first blocks before readout of pixel signals from the plurality of second blocks is started.
However, at the time the invention was effectively filed, it would have been obvious to use an average of the OB region pixels to correct effective pixel region pixels Noda as discussed in the “generally” used background of Noda for doing so would fill in the gaps of Noda and merely be used of a known technique to a known device ready for improvement to yield predictable results.
With respect to claim 11 Noda further discloses further comprising: a corrector that corrects variation of pixel signals of the second pixel block caused by a change in a drive signal during the second readout operations based on the pixel signals of the first pixel block read out in parallel with the pixel signals of the second pixel blocks (paragraph 33).
With respect to claim 12 Noda further discloses further comprising: a corrector that corrects variation of pixel signals of the second pixel block caused by a change in a drive signal during the second readout operations based on the pixel signals of the first pixel block read out in parallel with the pixel signals of the second pixel blocks (paragraph 33).
With respect to claim 13 Noda further discloses further comprising: corrects variation of pixel signals caused by a change in a drive signal during a readout operation of pixel signals, based on the pixel signals of the first blocks arranged in the short side portion (paragraph 33).  Noda also discloses in the background that “generally” the OB regions are averaged and used by an OB clamping circuit (i.e. a corrector) to correct pixels signals.
However, Noda never explicitly says this general practice is what they implement with their image sensor and remains silent to any specific use for the OB pixels outside of using the side OB pixels to correct row offsets (paragraph 33).  That is, Noda in view of Bidermann does not expressly disclose a corrector that corrects a black level based on the pixel signals of the first blocks arranged in the long side portion.
However, at the time the invention was effectively filed, it would have been obvious to use an average of the OB region pixels on the long side of Noda to correct effective pixel region pixels as discussed in the “generally” used background of Noda for doing so would fill in the gaps of Noda and merely be used of a known technique to a known device ready for improvement to yield predictable results.
Claim 14 is rejected for similar reasons as claims 1 and 9 above.
Claim 18 is rejected for similar reasons as claim 1 above as it is a corresponding method claim to apparatus claim 1 above.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0180014 A1 to Noda in view of U.S. Patent 6,380,880 to Bidermann et al in further view of U.S. Patent Application Publication 2019/0141256 A1 to Kita.
With respect to claim 4 Noda in view of Bidermann teaches the image sensor according to claim 1 (see above).
However, it is not taught wherein a substrate on which the pixel unit and the controller are arranged and a substrate on which the plurality of first readout circuits and the plurality of second readout circuits (which include the ADC) are arranged are separate layered substrates.
However, as seen in Kita, it is known in the prior art, at the time the invention was effectively filed, to provide the pixel unit and controller (i.e. vertical and horizontal scanning portion) on one substrate and the plurality of readout circuits (which include .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

February 19, 2021